DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07 September 2021 has been considered but does not overcome the prior art rejections.  Claims 19-38 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-30 and 32-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 4,765,214 to Nakaya (Nakaya) in view of JP 2002-292606 to Yukio et al (Yukio).
Concerning claim 19, Nakaya a veneer sheet conveying apparatus comprising: 
a cutter (4) disposed along a direction of veneer conveyance; 
a discharging unit (2) having a mounting surface for mounting a product veneer and a trash veneer cut from a veneer by the cutter, the discharging unit 
a piercing-conveying unit (7, 8) having a plurality of needle-like bodies (column 5, lines 4-10) and configured to guide veneers downstream, the needle-like bodies being arranged above the discharging unit (2) so that the needle-like bodies are opposed to the mounting surface of the discharging unit so as to be capable of conveying the product veneer toward a subsequent process.
However it does not discloses a veneer sheet sorting apparatus configured to guide the product veneer toward the piercing-conveying unit.  Instead it has actuators 5 and 6 which rotate the piercing conveying unit.
Yukio discloses a veneer sheet conveying apparatus comprising:
a discharging unit (2) having a mounting surface for mounting a product veneer and a trash veneer cut from a veneer by the cutter, the discharging unit (2) disposed downstream of the cutter (4) in the direction of veneer conveyance so as to be capable of discharging the product veneer and the trash veneer downstream in the direction of veneer conveyance; 
a piercing-conveying unit (20) having a plurality of needle-like bodies (21a) and configured to guide veneers downstream, the needle-like bodies being arranged above the discharging unit (2) so that the needle-like bodies are opposed to and separated from the mounting surface of the discharging unit by a distance greater than the thickness of the veneers (see figure 12 where the 
a veneer sheet sorting apparatus (26, 27) configured to guide the product veneer toward the piercing-conveying unit (20) so that the product veneer is pierced by the needle-like bodies (21a), and configured to guide the trash veneer downstream in the direction of veneer conveyance so that the trash veneer is not pierced by the needle-like bodies.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to add the veneer sheet sorting apparatus (and thus the distance of the needle-like bodies) of Yukio to the discharging unit of Nakaya (as the sorting apparatus of Yukio is positioned with it’s discharge unit) because both these references are concerned with a similar problem, i.e. conveying product veneer to a piercing-conveying unit while trash veneer remains on the discharge unit and is not pierced by the piercing-conveying unit.  In KSR (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)) the courts held that combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results. Accordingly a simple substation of the piercing-conveying unit of Nakaya with the veneer sheet sorting apparatus and piercing-conveying unit of Yukio will obtain predictable results and is therefore obvious and proper combination of the references is made.
Concerning claim 20, Yukio, as applied to Nakaya, discloses the veneer sheet sorting apparatus (26, 27) includes an action section (27) that acts directly 
Concerning claim 21, Yukio, as applied to Nakaya, discloses the action section (27) is switchable between a guiding state where a distance between at least a portion of the action section and the needle-like bodies is smaller than a thickness of the veneer and a non-guiding state where the distance is greater than the thickness of the veneer, and the action section (27) enters the guiding state when the veneer is the product veneer and enters the non-guiding state when the veneer is the trash veneer.
Concerning claim 22, Yukio, as applied to Nakaya, discloses the veneer sheet sorting apparatus (26, 27) includes a rotary shaft (27a) and a rotary member (30) as the action section (27) integrally mounted to the rotary shaft (27a), the rotary member being switchable between the guiding state and the non-guiding state by rotation of the rotary shaft.
Concerning claim 23, Yukio, as applied to Nakaya, discloses the action section (27) includes: a first lifting part (middle of 27, at 30) configured to lift a downstream end portion of the product veneer; and an assisting part (right end of 27) coupled to the first lifting part configured to assist the piercing of the needle-like bodies into the product veneer.
Concerning claim 24, Yukio, as applied to Nakaya, discloses the action section (27) includes: a first lifting part (middle of 27, at 30) configured to lift a downstream end portion of the product veneer; and an assisting part (right end of 
Concerning claim 25, Yukio, as applied to Nakaya, discloses the rotary member (30) further includes a second lifting part (top of 30) configured to lift an upstream end portion of the product veneer.
Concerning claim 26, Yukio, as applied to Nakaya, discloses the action section (27) has an inclined surface (see figure 12) that is inclined upward downstream in the direction of veneer conveyance, when entering the guiding state; and the action section (27) is configured such that the inclined surface guides the product veneer toward the piercing-conveying unit.
Concerning claim 27, Yukio, as applied to Nakaya, discloses the action section (27) has an inclined surface (see figure 12) that is inclined upward downstream in the direction of veneer conveyance, when entering the guiding state; and the action section (27) is configured such that the inclined surface guides the product veneer toward the piercing-conveying unit.
Concerning claim 28, Yukio, as applied to Nakaya, does not disclose the inclined surface is a circular arc surface having a centerline on which the rotary shaft is located, and the first lifting part, the assisting part, and the second lifting part are connected to each other by the circular arc surface.
However, it would have been obvious to the skilled artisan at the time of the invention to construct the apparatus of Nakaya in view of Yukio such that the inclined surface is a circular arc surface having a centerline on which the rotary shaft is located, and the first lifting part, the assisting part, and the second lifting In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Concerning claim 29, Yukio, as applied to Nakaya, discloses a push-up section (28, 30) capable of pushing up at least a part of the mounting surface in a direction approaching the needle-like bodies, the push-up section configured to push up at least a part of the mounting surface to guide the product veneer toward the piercing-conveying unit.
Concerning claim 30, Yukio, as applied to Nakaya, discloses a push-up section (28, 30) capable of pushing up at least a part of the mounting surface in a direction approaching the needle-like bodies, the push-up section configured to push up at least a part of the mounting surface to guide the product veneer toward the piercing-conveying unit.
Concerning claim 32, Nakaya in view of Yukio discloses a controller (11 of Nakaya and 13 of Yukio) for controlling the discharging unit, the piercing-conveying unit, and the veneer sheet sorting apparatus, the controller configured to drive-control the veneer sheet sorting apparatus so that the first lifting part of the action section lifts the downstream end portion of the product veneer, 
Concerning claim 33, Nakaya in view of Yukio discloses the controller (11 of Nakaya and 13 of Yukio) is configured to drive-control the veneer sheet sorting apparatus so that, at least when the downstream end portion of the product veneer is being lifted by the first lifting part, the conveying speed of the action section to convey the product veneer toward the piercing-conveying unit is substantially the same as the conveying-out speed of the veneer conveyed by the discharging unit (see the discussion at the end of claim 32 above).
Concerning claim 34, Nakaya in view of Yukio discloses a controller (11 of Nakaya and 13 of Yukio, see the discussion above) configured to drive-control the veneer sheet sorting apparatus so that, at least when the upstream end portion of the product veneer is being lifted by the second lifting part, the conveying speed of the rotary member to convey the product veneer toward the piercing-conveying unit is substantially the same as the conveying-out speed of 
Concerning claim 35, Nakaya in view of Yukio discloses a signal transmission member (3 of Nakaya and 3 of Yukio) for transmitting a signal when the veneer is cut into the product veneer and the trash veneer by the cutter, wherein the controller is configured to drive-control the veneer sheet sorting apparatus based on the transmitted signal (as it is capable of doing so).
Concerning claim 36, Nakaya in view of Yukio discloses a controller (11 of Nakaya and 13 of Yukio, see discussion above) configured to drive-control the discharging unit so that the veneers cut by the cutter are conveyed out toward the veneer sheet sorting apparatus in a state where a predetermined gap is secured between the cut veneers (as it is capable of doing so).
Concerning claim 37, Nakaya in view of Yukio discloses a loading unit (portion of 2 before the cutter) disposed between a veneer cutting machine (the veneer lathe, see column 3, lines 64-67) and the cutter (4) and configured to load to the cutter the veneer discharged from the veneer cutting machine, whereinATTORNEY DOCKET NUMBERPATENT APPLICATIONPCT-M N 1600216/494,758 7the controller (11 of Nakaya and 13 of Yukio, see discussion above) is configured to drive-control the loading unit and the discharging unit to make a conveying-in speed of the veneer conveyed in by the loading unit different from a conveying-out speed of the veneer conveyed out by the discharging unit (as it is capable of doing so).
Concerning claim 38, Nakaya in view of Yukio discloses a method of controlling a veneer sheet conveying apparatus according to claim 19, the method comprising: 
(a) conveying the product veneer (sound sheet P of Nakaya) and the trash veneer (format sheet P) downstream in the direction of veneer conveyance by the discharging unit (see column 5, line 28 to column 6, line 2); 
(b) guiding the product veneer (sound sheet P) toward the piercing-conveying unit (6, 7) by the veneer sorting apparatus (26, 27 or Yukio) so that the needle-like bodies are pierced into the product veneer (column 6, lines 3-39 of Nakaya and ¶¶55-56 of Yukio); and 
(c) guiding the trash veneer (format sheet P) to the downstream by the veneer sorting apparatus so that the needle-like bodies are not pierced into the trash veneer (column 6, lines 32-39 of Nakaya and ¶56 of Yukio).

Allowable Subject Matter
Claim 31 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 07 September 2021 have been fully considered but they are not persuasive. Applicant argues that neither Nakaya nor Yukio disclose needle-like bodies are opposed to and separated from the mounting surface of the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew Katcoff whose telephone number is (571)270-1415. The examiner can normally be reached M-Th: 8-4, Fri: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew Katcoff/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        11/19/2021